Fish, C. J.
1. In order that a power to sell may survive the death of the grantor, it must be coupled with an interest; and that interest must be not in the proceeds alone of the thing to be sold, but in the thing itself. Civil Code, § 3575, par. 1; Lathrop v. Brown, 65 Ga. 315; Wilkins v. McGehee, 86 Ga. 764 (13 S. E. 84). Such power will not survive merely because the donee may have paid a valuable consideration for it. Coney v. Sanders, 28 Ga. 511.
2. Applying the rule above announced to the contract upon which the petition for intervention in the present case was based, and to the allegations of such petition, the general demurrer to the petition was properly sustained. Judgment affirmed.

All the Justies eoneur.